NO. 07-08-0238-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

FEBRUARY 27, 2009
______________________________

CALLIE N. LONG, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE
_________________________________

FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

NO. 2003-404322; HONORABLE BRADLEY UNDERWOOD, JUDGE
_______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
ABATEMENT AND REMAND
          On June 3, 2008, appellant, Callie N. Long, filed a notice of appeal from a conviction
for failure to stop and render aid and the resulting sentence of six months in county jail. 
The clerk’s record was filed on July 9 and the reporter’s record was filed on August 5.  
          Since that time, this Court has granted four extensions of time for filing appellant’s
brief.  The appellate clerk has also sent two late notices and informed appellant that the
failure to comply with the imposed deadline to file the brief may result in the appeal being
abated and the cause being remanded to the trial court for further proceedings.  See Tex.
R. App. P. 38.8(b).  The Court last extended the due date to February 6, 2009.  As of this
date, appellant’s brief has not been filed.
          Accordingly, we now abate this appeal and remand the cause to the trial court for
further proceedings.  See Tex. R. App. P. 38.8(b)(2), (3).  On remand, the trial court shall
conduct a hearing pursuant to Rule 38.8(b)(2) and (3) to: (1) determine whether appellant
desires to prosecute her appeal; (2) determine whether appellant is indigent, or if not
indigent, whether retained counsel has abandoned the appeal; and (3) to make appropriate
findings and recommendations.  Tex. R. App. P. 38.8(b)(2).  Should it be determined that
appellant does want to continue the appeal and the court determines that present counsel
should be replaced, the name, address, telephone number, and state bar number of the
newly-appointed or newly-retained counsel shall be provided to the Clerk of this Court.
           The trial court is directed to: (1) conduct any necessary hearings; (2) make and file
appropriate findings of fact and conclusions of law, and recommendations and cause them
to be included in a supplemental clerk’s record; (3) cause the hearing proceedings to be
transcribed and included in a supplemental reporter’s record; (4) have a record of the
proceedings made to the extent any of the proceedings are not included in the
supplemental clerk’s record or the supplemental reporter’s record; and (5) cause the
records of the proceedings to be sent to this Court.  Tex. R. App. P. 38.8(b)(3).  In the
absence of a request for extension of time from the trial court, the supplemental clerk’s
record, supplemental reporter’s record, and any additional proceeding records, including
any orders, findings, conclusions, and recommendations, are to be filed by March 27,
2009. 
 
          It is so ordered. 
 
                                                                                      Per Curiam
 
          Do not publish.